IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-10614
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                    versus

                              ARTHUR JACKSON,

                                                   Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:99-CR-75-2
                        - - - - - - - - - -
                          October 30, 2001

Before JOLLY, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Arthur    Jackson    appeals    his    sentence       from   a     guilty-plea

conviction for a false statement on a loan application and aiding

and abetting in that offense.        See 18 U.S.C. §§ 2, 1014.              Jackson

argues that    the   district     court    erred    when    it    calculated     his

sentence based on relevant conduct.                He also argues that the

district court abused its discretion when, as an alternative

sentencing basis, it imposed an upward departure under the 1989

version   of   the   Sentencing     Guidelines      rather       than    using   the

guidelines in effect at the time of sentencing.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 01-10614
                                   -2-

       The district court did not err when it calculated Jackson’s

sentence based on relevant conduct.            The record supports the

finding that Jackson was aware of and participated in the various

acts outlined in the presentencing report.         See United States v.

Anderson, 174 F.3d 515, 524 (5th Cir. 1999)(findings of fact

reviewed for clear error).        Moreover, these acts of relevant

conduct were part of the same course of conduct or ongoing scheme

or plan as the offense of conviction.         See U.S.S.G. § 1B1.3(a)(2)

(Nov. 1989); Anderson, 174 F.3d at 526.           The actions were all

fraudulent banking practices, perpetrated with the aid of the same

accomplice (codefendant Roy Stevens), with the same victim (the

First State Bank of Vega, Texas), and dedicated to the same

purpose.      Whether   by   giving   false    information    on   a    loan

application, writing bad checks, or creating false wire transfers,

Jackson and Stevens attempted to keep Jackson in business by

circumventing banking laws.      They obtained credit for Jackson’s

cattle business that he otherwise would not have been entitled to

and created the false impression that he had sufficient funds to

cover his liabilities.

       The district court did not commit plain error when it used the

1989 sentencing guidelines to calculate Jackson’s sentence.             This

court has discretion to correct plain errors.           United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994).        An error is plain

if it is clear and obvious, and if it affects a substantial right.

United States v. Olano, 507 U.S. 725, 733 (1993).             Although the

1998   sentencing   guidelines   were   in    effect   when   Jackson   was

sentenced, the district court did not commit plain error by using
                           No. 01-10614
                                -3-

the 1989 version of the guidelines because that edition was more

beneficial to Jackson.     Had the district court used the 1998

version, as Jackson now urges, his offense level would have been 24

rather than 19.   Therefore, Jackson’s sentence is AFFIRMED.